                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

                                :
STEVEN LEATH,                   :   No. 17-cv-3178 (NLH)
                                :
                Petitioner,     :
                                :
          v.                    :   MEMORANDUM
                                :
WARDEN DAVID ORTIZ,             :
                                :
                Respondent.     :
                                :

     1.   Petitioner filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241, in which he sought consideration

for residential reentry center placement.   ECF No. 1.

     2.   Respondent filed an Answer to the Petition in which

Respondent argued that, inter alia, Petitioner’s request was

premature because prisoners are not considered for residential

reentry placement until seventeen to nineteen months before

their projected release date.   ECF No. 7 at 2-3.

     3.   After the Petitioner filed a motion to expedite

consideration of his Petition and in light of the Respondent’s

arguments regarding the timeframe for residential reentry

consideration, the Court issued an order directing the parties

to provide a status update regarding Petitioner’s consideration

for residential reentry placement and noted that the Petition

may be moot if the Petitioner had been considered for placement.

ECF No. 10.
     4.    Pursuant to the order, Respondent filed a status

update including a declaration explaining that Petitioner had

been considered for and granted residential reentry placement.

See ECF No. 11.

     5.   5.   Petitioner did not provide the Court will a status

update.

     6.    Because Petitioner received the relief he was

requesting, i.e. residential reentry consideration, it appeared

to the Court that the § 2241 petition should be dismissed as

moot for failure to present a case or controversy for which this

Court could provide relief.    See, e.g., Brown v. Warden Fairton

FCI, 617 F. App’x 117 (3d Cir. 2015) (dismissing appeal of §

2241 petition as moot because petitioner received his requested

residential reentry center consideration).

     7.    On November 21, 2018, the Court issued an order to

show cause within fourteen (14) days why the Petition should not

be dismissed as moot.    See ECF No. 12.

     7.    The Petitioner has failed to show cause or respond in

any way to that Order and has not corresponded with the Court

since April 9, 2018.

     8.    As such, the Court will dismiss this Petition pursuant

to § 2241 as moot.


Dated: December 11, 2018                s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.

                                  2
